Mb. Justice Wole
delivered the opinion of the court.
On June 8, 1925, we affirmed the judgment in the above ■entitled case, nominally on the theory that there was no assignment of errors and that no fundamental error appeared. The appellant has filed a motion for a reconsideration.
Rules 42 and 43 provide as follows:
“42. Within ten days after the transcript of record has been hied in this Court, the attorney for the appellant shall file in Court a typewritten or printed brief, in duplicate, which shall contain a true and concise statement of the case, as it appears in the record; also an assignment of errors upon which his appeal is based; and he shall in addition thereto comply with the law of procedure now in force.”
“43. The said appellant shall set out each error complained of, as committed in the court below, separately; and errors not assigned, unless fundamental, may be disregarded by the Court in the decision of the case.”
Under these rules an assignment of errors is *an indispensable constituent of a brief. The filing of a brief without an assignment of errors is tantamount to filing no brief. This we have indicated in numerous decisions, which it is unnecessary to recite.
Where no assignment of errors' is filed, the court is in *496no way bound to scrutinize tlie brief or the record to see if any fundamental error lias been committed. In the exercise of our discretion we. have frequently done so, but there is no obligation on the part of the court to undertake the task that belongs properly to the appellant. It is frequently said that the filing of an assignment of errors in this court is equivalent to the filing of a complaint in the lower court.
However, while still no assignment of errors has been filed, we have read with care the motion for a reconsideration, and as the error sought to be raised is single, and, as a doubt has been raised in our minds, we shall order the reconsideration, giving the appellant the privilege of filing a formal assignment of errors.